Citation Nr: 0800858	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-24 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypertension, as 
secondary to service-connected hysterectomy with bilateral 
salpingo-oophorectomy associated with polycystic ovary 
disease.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from July 1985 to April 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that she is afforded every possible 
consideration.

A VA examiner was asked to provide an opinion as to whether 
the veteran's hypertension was related to her service-
connected hysterectomy with bilateral salpingo-oophorectomy 
or medication taken to treat this condition.  In January and 
December 2005, the examiner stated that based on the evidence 
presented, he could not resolve this issue without resort to 
mere speculation.  He specifically noted that he did not have 
any documentation of the veteran's blood pressure between 
October 2002 and May 2004.

In this regard, potentially relevant records have not been 
obtained.  Between 2002 and 2004, the veteran reported 
receiving treatment from Gregory W. Horn, M.D at Mississippi 
Coast OB/GYN in Ocean Springs, Mississippi, and at Primary 
Care Medical Center in Gulfport, Mississippi.  See Statement 
from the veteran, dated June 14, 2004.  She specifically 
requested that VA obtain her treatment records from Dr. Horn.  
See Statement from the veteran, dated November 9, 2004.  This 
should be accomplished on remand.  As the case must be 
remanded for the foregoing reason, additional records should 
also be requested from Dr. Charles Robinson and Dr. Amber D. 
Colville.  Thereafter, if additional records are received, an 
appropriate VA medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the 
veteran's complete treatment records, 
including any records dated from January 
2002 to December 2004, from Gregory W. 
Horn, M.D at Mississippi Coast OB/GYN in 
Ocean Springs, Mississippi; Primary Care 
Medical Center in Gulfport, Mississippi; 
Dr. Charles Robinson; and Dr. Amber D. 
Colville.

2.  Thereafter, if additional records are 
obtained, the veteran should be scheduled 
for an appropriate VA examination.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(that is, a 50 percent or greater 
probability) that the veteran's 
hypertension was caused or aggravated by 
her service-connected hysterectomy with 
bilateral salpingo-oophorectomy associated 
with polycystic ovary disease, or any 
medication used to treat the condition, 
including birth control pills and/or 
hormone replacement therapy.

The examiner must provide complete 
rationale for all opinions.  

3.  Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, 
provide the appellant and her 
representative, if any, with a 
supplemental statement of the case.  Allow 
an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


